Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-11 pertains to Group I for continuing  prosecution without traverse in the communication with the Office 01/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  	Claim 1, 10-11 -are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (U.S. US @016/0064689) thereafter Xie 689

 comprising a first super absorbent polymer layer, wherein: the first super absorbent polymer layer covers the display component; ( Fig 1, Fig 5, organic superabsorbent polymer layer 3, para [0029]and the first super absorbent polymer layer is configured to absorb water from the display component to thereby ensure a waterproofness thereof.( the abstract, para [0002]
With regard to claim 10, Xie 689 discloses ( the abstract, Fig 1 through Fig 5) a display apparatus, comprising: a substrate; a display component over the substrate; and the packaging assembly wherein the packaging assembly is arranged over, and configured to cover the display component. (Shown in Fig 1 through -Fig 5)
With regard to claim 11, Xie 689 discloses ( the abstract, Fig 1 through Fig 5) a display apparatus, wherein the display component comprises an OLED display component ( Shown nin Fig 1 through Fig 5, OLED component 2)

                                    ALLOWABLE SUBJECT MATTER

5-. 	 Claims 2-9 are  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 2-9 are considered allowable since the prior fails to to teach the limitation:

In combination with all other limitation as recited in claim 2,

6	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file
                                                     CONCLUSION
9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm.If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897